Title: To James Madison from Henry W. and Lewis Phillips, 27 October 1808
From: Phillips, Henry W. and Lewis
To: Madison, James



Sir,
NewYork October 27th. 1808

We feal a reluctance in again applying to your Department for some information touching the situation of our Ship Jersey and cargo detained at Leghorn, fearing that we shall trespass too much on your time.
Not having received a single line by the Hope from any one of our correspondents on the Continent, owing we presume to their letters being Stopped in France, we are left in the most distressing state of uncertainty as to the Situation of that property.
We do not find the Ship Jersey reported among those that have been condemned or those left in the ports of France and Italy awaiting Tryal.  We are therefore intirely ignorant of her fate.  One of the passengers (Mr. Peale) informs us that a short time before he left Paris he understood from Mr. Armstrong that he had obtained permission for an American vessell to sail to this country from Leghorne.  The Jersey not being reported as left there, we indulge some hope that she may be the vessell aluded to by Mr. Peale.  Should any information have reached your Department concerning her since we were favoured with your letter of 18th., we beg you will have the goodness to communicate it to us; which will confer a most essential favour on Your Most Obdt. Servts.

Henry W & Lewis Phillips

